Citation Nr: 1106750	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to diabetes mellitus, Type 2.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related 
to service or to service-connected diabetes mellitus


CONCLUSION OF LAW

The criteria to establish service connection for hypertension, to 
include on a basis secondary to service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in November 2006 that fully addressed 
all notice elements.  Pertinent to this matter, the Veteran was 
specifically advised that in order to establish service 
connection for a disability on a secondary basis, medical records 
or medical opinions were required.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran contends that he has hypertension secondary to his 
service-connected diabetes mellitus.  Although the Veteran has 
submitted a medical opinion in support of the claim, examination 
of the opinion shows that it is not informed and therefore not 
probative.  The preponderance of the evidence is therefore 
against the claim, and the  Board must deny his claim.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for certain chronic 
diseases such as hypertension when the disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2010); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

However, it is a fundamental principle of the law that in order 
to obtain service connection for a disorder, the claimant must 
have the disability in question.  By "disability" is generally 
meant "an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition 
of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. 
App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

The requirement of a "current disability" is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim" and 
"a claimant may be granted service connection even though the 
disability resolves prior to (VA's) adjudication of the claim." 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a 
claimant is diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if it 
is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service.  The 
question of its severity is one of rating, not of service 
connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) 
(discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress). 

Pursuant to section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected 
disability aggravates a nonservice-connected condition, a Veteran 
may be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  The 
Veteran filed his claim in September 2006, prior to the effective 
date of the amended provision.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service treatment records show no evidence of 
complaints of or treatment for hypertension during service, or 
within one year of service discharge.  As noted above, the 
Veteran contends that his current hypertension was caused by 
service-connected diabetes mellitus.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).

With regard to a direct and presumptive theory of entitlement, 
the Veteran's service treatment records are negative for any 
evidence of treatment or diagnosis of hypertension.  They reflect 
the following readings:

Date and Circumstances				Systolic/Diastolic 
February 1963					124/60
September 1967 reenlistment examination 	128/74 
June 1969 separation examination 		130/80 

Post-service treatment records reflect the following readings:

Date and Circumstances				Systolic/Diastolic
September 1990					160/92
December 1990					158/106, 138/90, 160/86
April 1992						160/102
November 1992					148/94
December 1992					170/96, 170/98
March 1993						168/100
February 1995					160/100
June 1995						210/114, 190/116, 160/108
September 1995					122/80
February 1996					160/100
May 1996						130/95
November 1999					124/78
February 2000					130/86	
March 2000						130/82
May 2001						126/68
July 2002						118/82
September 2003					134/86
October 2004						130/82
February 2006					112/68
	
The clinical test results from service showed normal blood 
pressure, and there is likewise no evidence of hypertension 
manifested to at least a compensable degree within one-year of 
service discharge to warrant a presumption of service incurrence.  
See 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, service connection 
is denied on a presumptive basis.  

With regard to service connection on secondary basis, the Veteran 
submitted a statement from Gregory W. Edens, M.D. in December 
2006.  His physician stated that he had been treating the Veteran 
for both hypertension and diabetes since 2000, and that the 
Veteran's hypertension is the result of the now service-connected 
diabetes.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches).

However, Dr. Edens' statement is of limited probative value.  The 
record indicates that the Veteran was diagnosed with hypertension 
in March 1993, with elevated blood pressure readings since 
September 1990.  However, the Veteran was diagnosed with diabetes 
mellitus in June 1995 - fully five years after he was diagnosed 
with hypertension. 

The Board does not find the opinion probative because it is 
speculative, unsupported by the record, and is not supported by a 
rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); Guerrieri,  
4 Vet. App. at 470-71 see also Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed). 

The private physician stated that the Veteran's hypertension was 
caused by his diabetes.  While it is well-accepted that diabetes 
can cause hypertension, the physician did not address the records 
indicating a diagnosis of hypertension several years prior to the 
Veteran's diabetes diagnosis.  Accordingly, the opinion is not 
supported by the evidence of record.  Thus, the most probative 
medical evidence of record (i.e., treatment records 
contemporaneously dated with what they show) indicates that the 
Veteran's hypertension predated his diabetes and there is 
therefore no relationship between the Veteran's hypertension and 
service-connected diabetes mellitus.  Thus, service connection on 
a secondary basis is not warranted.

With respect to the Veteran's own contentions that hypertension 
is related to service- connected diabetes mellitus, lay testimony 
is competent to establish the presence of observable 
symptomatology and may provide sufficient support for a claim of 
service connection.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds the Veteran's 
contentions regarding the etiology of his hypertension are of 
little probative weight given the contradictory medical records.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for hypertension to include as secondary to diabetes 
mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hypertension to include as secondary to 
service-connected diabetes mellitus is denied.


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


